             Case 3:20-cv-05314-RSM Document 24 Filed 11/23/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9

10         NANCY HOLLENDER,                            CASE NO. C20-5314JLR

11                             Plaintiff,              MINUTE ORDER
                  v.
12
           C.R. BARD, INCORPORATED,
13
                               Defendant.
14

15         The following minute order is made by the direction of the court, the Honorable

16   James L. Robart:

17         This case is hereby transferred to the Honorable Ricardo S. Martinez. All future

18   //

19   //

20   //

21   //

22   //


     MINUTE ORDER - 1
             Case 3:20-cv-05314-RSM Document 24 Filed 11/23/20 Page 2 of 2




 1   pleadings shall bear the cause number C20-5314RSM.

 2         Filed and entered this 23rd day of November, 2020.

 3
                                              WILLIAM M. MCCOOL
 4                                            Clerk of Court

 5                                            s/ Ashleigh Drecktrah
                                              Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     MINUTE ORDER - 2
